DETAILED ACTION
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: Claims 1-18.
With regard to claim 1, there is no known prior art which teach or fairly suggest the claimed process for preparing a flame retardant composition wherein the at least one flame retardant salt comprises water soluble ammonium polyphosphate (APP) and wherein the total nitrogen is from about 5 to about 15 weight percent, and a total phosphorus is from about 20 ta about 40 weight percent, based on the total weight of the ammonium polyphosphate (APP) Claims 2-17 are allowable as they depend either directly or indirectly from claim 1. With regard to claim 18, there is no known prior art which teach or fairly suggest the claimed process for forming an insulating protective layer on a substrate comprising the steps of heating, carbonizing, hydrolyzing, foaming and solidifying. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-272-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789